November 20, 2009

Mr. William Richard Thompson II
Hankinson Levinger LLP
750 N. St. Paul Street, Suite 1800
Dallas, TX 75201

Mr. Fred Bowers
Bowers Law Office
P. O. Box 327
Lubbock, TX 79408-0327
Honorable R. Carter Tinsley Schildknecht
106th District Court
PO Box 1268
Lamesa, TX 79331-1268

RE:   Case Number:  09-0122
      Court of Appeals Number:  11-08-00215-CV
      Trial Court Number:  07-09-15507

Style:      IN RE  GOLDEN PEANUT COMPANY, LLC

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Virginia      |
|   |Stewart           |
|   |Ms. Sherry        |
|   |Williamson        |